Citation Nr: 0404155	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran's service with the New Mexico National 
Guard during the February 1980 riot at the New Mexico State 
Penitentiary in Santa Fe is considered active service for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Private 
Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty with the 
regular Army from March 1974 to March 1976 and with the Army 
/ ARNG (Army National Guard) from May 1984 to April 2000.  
(Records indicate that the veteran had additional periods of 
active and inactive service.)  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claims file does not contain documents that 
identify and verify all of his periods service.  One DD Form 
214 indicates active duty service with the regular Army from 
March 1974 to March 1976 and a second shows service with the 
Army / ARNG from May 1984 to April 2000.  The latter DD Form 
214 also notes six years and four months total prior active 
service and three years, nine months total prior inactive 
service.  Thus, the information regarding periods of active 
service is incomplete.  Such information is essential to the 
matter at hand.  

Additionally, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the Veterans Claims Assistance Act of 2000 (VCAA).  Here, the 
RO has not sent the veteran a letter pertaining to the VCAA 
and the notice provided to the veteran in this case does not 
appear to be adequate under the Quartuccio guidelines.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decision in DAV, 
supra, the guidance of the Court in 
Quartuccio, supra, 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  The veteran and his 
attorney should be advised of the VCAA, 
and specifically of the law and 
regulations governing in the matter at 
hand, what the evidence shows, what 
further evidence (if any)he may submit.  
He should be afforded the requisite 
period of time to respond.

2.  The RO should obtain verification of 
all of the veteran's periods of military 
service, including all active duty 
service, ACDUTRA, and INACDUTRA.  There 
should be specific certification of his 
duty status during the time period in 
question.

3.  The RO should then readjudicate the 
claim de novo.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his attorney the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims 

that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


